Citation Nr: 1726948	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for major depression.

2.  Entitlement to a rating in excess of 20 percent for left shoulder supraspinatus tear, status post trauma, recurrent impingement syndrome.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1979, from February 1987 to June 1987, and from November 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2009 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The December 2009 rating decision granted service connection for major depression and assigned a 30 percent rating effective September 25, 2008.  In a May 2016 rating decision, the RO granted an increased rating of 50 percent, effective September 25, 2008.  As that is not the highest rating possible for that disability, the appeal continues.  

Although the March 2011 statement of the case involving the increased rating claim for major depression also denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), in an April 2011 statement, the Veteran, through his representative, limited his substantive appeal to the increased rating claim involving major depression.  As such, the issue of entitlement to service connection for PTSD is not currently on appeal.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2016); 38 C.F.R. § 3.159 (2016).

A review of the record reflects that according to the May 2016 supplemental statement of the case, VA treatment records dating from January 2010 to May 2016 were considered in adjudicating the claim of entitlement to a rating in excess of 50 percent for major depression.  Unfortunately, those treatment records are not in the claims file.  As such, a remand is required in order to obtain those records and associate them with the claims file.  

The Veteran, through his representative, has also argued that the most recent VA psychiatric examination, which was conducted in February 2011, is too remote to adequately assess the current severity of the Veteran's major depression.  Under the circumstances, including the lack of current VA treatment records, the Board finds that more contemporaneous findings are necessary.  Therefore, on remand a new VA psychiatric examination should be conducted.

With respect to the Veteran's claims of entitlement to increased ratings for the service-connected left shoulder disability and lumbar spine disability, VA provided the Veteran with VA examinations in April 2011 and December 2010.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records (from San Juan VA Medical Center) dating from January 28, 2010, to May 6, 2016, as well as records dating from May 6, 2016, to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his service connection major depression.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, and any additional VA records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's major depression in detail.  The examiner should determine the extent of the Veteran's major depression symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.

3.  Schedule the Veteran for a VA joints examination in order to assess the current severity of the service-connected left shoulder disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for both shoulders.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA spine examination in order to assess the current severity of the service-connected lumbar spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




